Citation Nr: 0430886	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  00-21 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back injury.  

2.  Basic eligibility for nonservice-connected disability 
pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served as a member of the United States Army 
Reserve/National Guard from 1973 to 1979, to include an 
honorable period of active duty for training from August 23 
to December 28, 1973.  He also alleges he had other 
unverified periods of active duty for training and inactive 
duty training.  

This matter initially came before the Board of Veterans' 
Appeals (Board or BVA) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In that determination, the RO 
denied basic eligibility for nonservice-connected disability 
pension benefits.  The appellant disagreed and this appeal 
ensued.  In May 2001, the Board remanded the claim for 
adjudication of a claim of entitlement to service connection 
for a back injury.  The RO denied that claim in a July 2003 
rating decision; the appellant disagreed and perfected an 
appeal as to that issue.  Therefore, the two issues for 
appellate review are as stated on the title page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In perfecting his appeal for service connection of a back 
injury, the appellant indicated on his March 2003 substantive 
appeal that he wanted to testify at a "BVA hearing" to be 
held at the RO before a Veterans Law Judge.  On a separate 
form attached to the substantive appeal, he requested a 
video-conference hearing before a Veterans Law Judge.  The 
RO, in a September 2004 letter, informed the appellant of the 
date, time, and place of a "local hearing" scheduled in 
December 2004; there was no reference to a "BVA hearing" 
before a Veterans Law Judge.  Several copies of this letter 
are in the claims file, including one labeled "Video" in 
unidentified handwriting.  The appellant responded later in 
September 2004 that he waived or canceled this hearing, and 
asked that the RO make a decision based on the evidence in 
his claims file.  The RO subsequently forwarded the case to 
the Board for appellate review.  

There remains an outstanding request for a "BVA hearing".  
Though the RO scheduled the appellant for a local hearing, 
apparently before RO adjudicatory personnel, it never 
scheduled the appellant for a "BVA hearing", whether a 
Travel Board hearing or one using video-conference 
technology, before a Veterans Law Judge.  The appellant's 
cancellation of the local hearing did not alter his request 
for a "BVA hearing", which remains outstanding.  As a "BVA 
hearing" is conducted before the Veterans Law Judge 
designated to decide the appeal, it is of a different 
character than a local hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  
Accordingly, the case is remanded for the following action:  

Schedule the appellant for a "BVA 
hearing" before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




